Title: To John Adams from Fizeaux, Grand & Co., 30 May 1781
From: Fizeaux, Grand & Co.
To: Adams, John



Sir
Amsterdam May 30th. 1781

We have been honourd with your very esteemd favour of the 26th. Instant acknowledging receipt of your sundry acceptations amounting in all to Bf 126,000. and approving our payment of them for account of the United States of America.
We inclose anew your following acceptations which we have discharged for said account


4 of the 24th. Instant Amounting to
Bf 2200.



11 of the 28th. do.
6050.




Bf 8250.
together


for which we have debited the United States of America; We beg the favour of your acknowledging receipt of these Effects and approve our payment thereof.
Of your acceptations due the 28th. Instant there remains Still undischarged Bf 9888. which we expect every moment to be tenderd us for payment, this Sum with those we have already cleard, and of which we have given you the particulars, amount to Bf 144138. and the produce of your draughts on Paris to 135440.12. 8.
To balance nearly this object we take the liberty of inclosing three blank draughts on his Excellency Dr. Franklin in our favour for


Bf 2200.
}
together Bf 7000. at 2 usances.


2300.


2500.


If you approve of it, we request you’ll please to return them signd, and as tomorrow is the day for Negotiating on France We shall advise you as also Dr. Franklin what they’ll have produced, it is at his Excellency’s particular request that we have dated these draughts at 2 Usances.
Inclosed a letter directed to us by Dr. Franklin for One Mr. Jackson, as this gentleman is perhaps better Known to you, Sir, than to us, We take the liberty of recommending it to your Care.
We remain very respectfully Sir Your most obedient & very humble Servants

Fizeaux Grand Comp.

